

114 S1663 IS: Robert Matava Elder Abuse Victims Act of 2015
U.S. Senate
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1663IN THE SENATE OF THE UNITED STATESJune 24, 2015Mr. Blumenthal (for himself and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo better protect, serve, and advance the rights of victims of elder abuse and financial
			 exploitation by encouraging States and other qualified entities to hold
			 offenders accountable, enhance the capacity of the justice system to
			 investigate, pursue, and prosecute elder abuse cases, identify existing
			 resources to leverage to the extent possible, and assure data collection,
			 research, and evaluation to promote the efficacy and efficiency of the
			 activities described in this Act.
	
		1.Short
			 title; table of contents
			(a)Short
 titleThis Act may be cited as the Robert Matava Elder Abuse Victims Act of 2015.
			(b)Table of
 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. TITLE I—Federal Prosecution of Abuse and Exploitation Directed at Elders Sec. 101. Enhanced penalty for telemarketing and email-marketing fraud directed at elders. Sec. 102. Data collection. TITLE II—Coordination of Civil Protections and Criminal Prosecution as it relates to Elder Justice Sec. 201. Model States laws and practices. Sec. 202. Grant program. TITLE III—Interstate initiatives Sec. 301. Interstate agreements and compacts. Sec. 302. Recommendations on interstate communication. TITLE IV—GAO Report Sec. 401. GAO report to assess cost of elder abuse on Federal programs.  2.DefinitionsIn this Act—
 (1)the terms abuse, elder, elder justice, exploitation, and neglect have the meanings given those terms in section 2011 of the Social Security Act (42 U.S.C. 1397j);
 (2)the term adult protective services—
 (A)means such services provided to adults as specified in Federal, State, or local law pertaining to adult protective services; and
 (B)includes services such as—
 (i)receiving reports of elder abuse, neglect, or exploitation;
 (ii)investigating the reports described in clause (i);
 (iii)case planning, monitoring, evaluation, and other case work and services; and
 (iv)providing, arranging for, or facilitating the provision of medical, social service, economic, legal, housing, law enforcement, or other protective emergency, or support services;
 (3)the term elder abuse includes neglect and exploitation;
 (4)the term State means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory of possession of the United States; and
 (5)the term task force means a multidisciplinary task force on elder justice established or designated under section 202(a)(2)(A)(ii).
			IFederal Prosecution of Abuse and Exploitation Directed at Elders
			101.Enhanced penalty for telemarketing and email-marketing fraud directed at elders
 (a)In generalChapter 113A of title 18, United States Code, is amended— (1)in the chapter heading by inserting AND EMAIL MARKETING after TELEMARKETING;
 (2)by striking section 2325 and inserting the following:  2325.DefinitionIn this chapter, the term telemarketing or email marketing—
 (1)means a plan, program, promotion, or campaign that is conducted to induce— (A)purchases of goods or services;
 (B)participation in a contest or sweepstakes; (C)a charitable contribution, donation, or gift of money or any other thing of value;
 (D)investment for financial profit; (E)participation in a business opportunity;
 (F)commitment to a loan; or (G)participation in a fraudulent medical study, research study, or pilot study, by use of 1 or more interstate telephone calls, emails, text messages, or electronic instant messages initiated either by a person who is conducting the plan, program, promotion, or campaign or by a prospective purchaser or contest or sweepstakes participant or charitable contributor, donor, or investor; and
 (2)does not include the solicitation through the posting, publication, or mailing of a catalog or brochure that—
 (A)contains a written description or illustration of the goods, services, or other opportunities being offered;
 (B)includes the business address of the solicitor; (C)includes multiple pages of written material or illustration; and
 (D)has been issued not less frequently than once a year, if the person making the solicitation does not solicit customers by telephone, email, text message, or electronic instant message, but only receives interstate telephone calls, emails, text messages, or electronic instant messages initiated by customers in response to the written materials, whether in hard copy or digital format, and in response to those interstate telephone calls, emails, text messages, or electronic instant messages does not conduct further solicitation.; and
 (3)in section 2326, in the matter preceding paragraph (1)— (A)by striking or 1344 and inserting 1344, or 1347 or section 1128B of the Social Security Act (42 U.S.C. 1320a–7b); and
 (B)by inserting or email marketing after telemarketing. (b)Technical and conforming amendmentThe table of chapters at the beginning of part I of title 18, United States Code, is amended by striking the item relating to chapter 113A and inserting the following:
					113A. Telemarketing and email marketing fraud2325.
				102.Data collection
 (a)In generalThe Attorney General, in consultation with the Secretary of Health and Human Services, shall, on an annual basis—
 (1)identify common data points among Federal, State, and local law enforcement agencies and prosecutor offices that would allow for the collection of uniform national data;
 (2)collect from Federal, State, and local law enforcement agencies and prosecutor offices statistical data relating to the incidence of elder abuse, including data relating to—
 (A)the number of elder abuse cases referred to law enforcement agencies or any other State entity tasked with addressing elder abuse;
 (B)the number and types of cases filed in Federal, State, and local courts; and (C)the outcomes of the cases described in subparagraphs (A) and (B);
 (3)publish a summary of the data collected under paragraphs (1) and (2); (4)identify—
 (A)the types of data relevant to elder abuse that should be collected; and (B)what entity is most capable of collecting the data described in subparagraph (A); and
 (5)develop recommendations for collecting additional data relating to elder abuse, including recommendations for ways to improve data reporting across Federal, State, and local agencies so that direct service providers can more easily meet data reporting requirements.
 (b)HHS RequirementThe Secretary of Health and Human Services shall, on an annual basis, provide to the Attorney General, statistical data collected by the Secretary of Health and Human Services relating to the number of elder abuse cases referred to adult protective services, which shall be included in the summary published under subsection (a)(3).
 (c)Prohibition on individual dataNone of the information reported under this section shall include specific individual identifiable data.
				IICoordination of Civil Protections and Criminal Prosecution as it relates to Elder Justice
 201.Model States laws and practicesThe Attorney General, in consultation with the Secretary of Health and Human Services and the Elder Justice Coordinating Council (established under section 2021 of the Social Security Act (42 U.S.C. 1397k)), shall—
 (1)create, compile, evaluate, and disseminate materials and information, and provide the necessary training and technical assistance, to assist States and units of local government in—
 (A)investigating, prosecuting, pursuing, preventing, understanding, and mitigating the impact of— (i)physical, sexual, and psychological abuse of elders;
 (ii)exploitation of elders, including financial abuse and scams targeting elders; and (iii)neglect of elders; and
 (B)assessing, addressing, and mitigating the physical and psychological trauma to victims of elder abuse;
 (2)collect data and perform an evidence-based evaluation to— (A)assure the efficacy of measures and methods intended to prevent, detect, respond to, or redress elder abuse; and
 (B)evaluate the number of victims of elder abuse in each State and the extent to which the needs of the victims are served by crime victim services, programs, and sources of funding;
 (3)publish a report, on an annual basis, that describes the results of the evaluations conducted under paragraphs (1) and (2), and submit the report to each Federal agency, each State, and the Committee on the Judiciary and the Special Committee on Aging of the Senate and the Committee on the Judiciary of the House of Representatives;
 (4)evaluate training models to determine best practices, create replication guides, create training materials, if necessary, for law enforcement officers, prosecutors, judges, guardians, emergency responders, individuals working in victim services, adult protective services, social services, and public safety, medical personnel, mental health personnel, financial services personnel, and any other individuals whose work may bring them in contact with elder abuse regarding how to—
 (A)conduct investigations in elder abuse cases; (B)address evidentiary issues and other legal issues; and
 (C)appropriately assess, respond to, and interact with victims and witnesses in elder abuse cases, including in administrative, civil, and criminal judicial proceedings;
 (5)conduct, and update on a regular basis, a study of laws and practices relating to elder abuse, neglect, and exploitation, including—
 (A)a comprehensive description of State laws and practices; (B)an analysis of the effectiveness of State laws and practices, including—
 (i)whether the State laws are enforced; and (ii)if enforced—
 (I)how the State laws are enforced; and (II)how enforcement of the State laws has effected elder abuse within the State;
 (C)a review of State definitions of the terms abuse, neglect, and exploitation in the context of elder abuse cases; (D)a review of State laws that mandate reporting of elder abuse, including adult protective services laws, laws that require the reporting of nursing home deaths or suspicious deaths of elders to coroners or medical examiners, and other pertinent reporting laws, that analyzes—
 (i)the impact and efficacy of the State laws; (ii)whether the State laws are enforced;
 (iii)the levels of compliance with the State laws; and (iv)the response to, and actions taken as a result of, reports made under the State laws;
 (E)a review of State evidentiary, procedural, sentencing, choice of remedies, and data retention issues relating to elder abuse, neglect, and exploitation;
 (F)a review of State fiduciary laws, including law relating to guardianship, conservatorship, and power of attorney;
 (G)a review of State laws that permit or encourage employees of depository institutions (as defined in section 3(c)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)(1)) and State credit unions (as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752)) to prevent and report suspected elder abuse, neglect, and exploitation;
 (H)a review of State laws used in civil court proceedings to prevent and address elder abuse; (I)a review of State laws relating to fraud and related activities in connection with mail, telemarketing, the Internet, or health care;
 (J)a review of State laws that create programs, offices, entities, or other programs that address or respond to elder abuse; and
 (K)an analysis of any other State laws relating to elder abuse; and (6)carry out such other duties as the Attorney General determines necessary in connection with enhancing the understanding, prevention, detection, and response to elder abuse.
				202.Grant program
				(a)Establishment
 (1)In generalThe Attorney General shall establish a grant program to— (A)award grants and provide technical assistance to not more than 10 States to assist the States in developing, establishing, and operating programs designed to improve—
 (i)the response to cases of elder abuse in a manner that limits additional trauma to the elder victims; and
 (ii)the investigation and prosecution of cases of elder abuse; and (B)in consultation with the Secretary of Health and Human Services and the Legal Services Corporation, award grants to not more than 6 civil legal services entities that could prevent or provide remedies for abuse, neglect, and exploitation and collaborate with other organizations seeking to prevent, detect, and respond to elder abuse.
						(2)Eligibility
						(A)States
 (i)In generalA State is eligible to receive a grant or technical assistance under paragraph (1)(A) if the State— (I)has a crime victims compensation program that meets the criteria described in section 1403(b) of the Victims of Crime Act of 1984 (42 U.S.C. 10602(b)); and
 (II)is in compliance with clause (ii). (ii)Establishment of task force (I)In generalIn order to be eligible to receive a grant under paragraph (1)(A), a State shall establish or, subject to subclause (V), designate a multidisciplinary task force on elder justice that is composed of professionals with knowledge and experience relating to the criminal justice system and issues of elder abuse.
 (II)Membership requirementExcept as provided in subclause (VI), a task force shall include not less than 1 representative from—
 (aa)law enforcement agencies, such as police officers, sheriffs and deputy sheriffs, detectives, public safety officers, corrections officers, investigators, and victims’ service personnel;
 (bb)the crime victim compensation program of the State; (cc)judicial and legal officers, including individuals who work on cases of elder abuse and guardianship experts;
 (dd)elder justice and elder law advocates, including local agencies on aging and local public and private agencies and entities relating to elder abuse and other crimes against elders;
 (ee)the financial services industry; (ff)health and mental health professionals;
 (gg)social services agencies in the State; (hh)State and local adult protective services offices; and
 (ii)family members of victims of elder abuse. (III)Review and evaluationA task force shall—
 (aa)review and evaluate the investigative, administrative, and judicial (including civil and criminal) responses to cases of elder abuse in the State;
 (bb)make recommendations to the State based on the review and evaluation conducted under item (aa), including recommendations relating to—
 (AA)modifying the investigative, administrative, and judicial response to cases of elder abuse, in a manner that—
 (BB)reduces the additional trauma to the elder victim; (CC)ensures procedural fairness to the individual accused of elder abuse; and
 (DD)experimental, model, and demonstration programs for testing innovative approaches and techniques that may improve the rate of successful prosecution or enhance the effectiveness of judicial and administrative action in elder abuse cases, and which ensure procedural fairness to the accused, including a determination of which programs are most effective; and
 (cc)submit the recommendations described in item (bb) to the Attorney General. (IV)Interim reportNot later than 1 year after the end of the grant period under this section, each State that receives a grant under this section shall submit to the Attorney General a report that includes—
 (aa)an evaluation of the effectiveness of the grant program; (bb)a list of all laws of the State relating to elder abuse; and
 (cc)any other information the Attorney General may require. (V)Task force alternativeIf determined appropriate by the Attorney General, a State may designate a commission or task force established by a State before January 1, 2012, with membership and functions comparable to those described in subclauses (II) and (III), as a task force for the purposes of this clause.
 (VI)Task force membership waiverThe Attorney General may waive, in part, the task force membership requirements under subclause (II) for a State that demonstrates a need for the waiver.
								(B)Legal service entities
 (i)In generalA legal service entity is eligible to receive a grant under paragraph (1)(B) if the entity can demonstrate a commitment to representation of elder abuse victims or potential victims and participating in multidisciplinary and interagency efforts to combat elder abuse.
 (ii)RequirementsTo receive a grant under paragraph (1)(B) an entity shall— (I)be an experienced nonprofit legal services provider; and
 (II)propose or demonstrate— (aa)collaboration with State or local aging, social, and human services and law enforcement agencies;
 (bb)partnership with professionals with knowledge and experience relating to the criminal justice system; and
 (cc)methodology for timely evidenced-based evaluation. (3)Geographic diversityThe Attorney General shall make every effort to ensure equitable geographic distribution of grants under this section and take into consideration the needs of underserved populations, including rural and tribal communities.
					(b)Use of funds
 (1)In generalGrant funds awarded under this section may be used to support— (A)State, county, and local prosecutor offices and courts in elder abuse matters, including—
 (i)hiring or paying salary and benefits for employees and establishing or implementing units designated to work on elder justice issues in State prosecutors’ offices and State courts; and
 (ii)hiring or paying salary and benefits for an employee to coordinate elder justice-related cases, training, technical assistance, and policy development for State, county, and local prosecutors and courts;
 (B)State and local law enforcement agencies investigating cases of elder abuse; and (C)adult protective services.
 (2)LimitationA State or legal services entity that receives a grant under this section may not use more than 8 percent of the amount of the grant for administrative or personnel costs.
 (3)Supplemental fundingAny grant funds awarded under this section that are used as described in paragraph (1)(C) shall be used to supplement, not supplant, other Federal, State, or local government funding.
 (c)Duration of grantA grant awarded under this section shall be for a period of not more than 3 years. (d)ReportNot later than 1 year after the date on which the Attorney General awards grants under subsection (a)(1)(B), the Attorney General shall submit to Congress a report on the grant program that includes the results of the grant program and recommendations for such legislation and administrative action as the Attorney General determines to be appropriate.
 (e)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as are necessary for fiscal years 2016 through 2018 to carry out this section.
				IIIInterstate initiatives
 301.Interstate agreements and compactsThe consent of Congress is given to any 2 or more States (acting through State agencies with jurisdiction over adult protective services) to enter into agreements or compacts for cooperative effort and mutual assistance—
 (1)in promoting the safety and well-being of elders; and (2)in enforcing their respective laws and policies to promote such safety and well-being.
 302.Recommendations on interstate communicationThe Executive Director of the State Justice Institute, in consultation with State or local aging, social, and human services and law enforcement agencies and nationally recognized nonprofit associations with expertise in data sharing among criminal justice agencies and familiarity with the issues raised in elder exploitation cases, shall submit to Congress legislative proposals relating to the facilitation of interstate agreements and compacts.
			IVGAO Report
 401.GAO report to assess cost of elder abuse on Federal programsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States, in consultation with the Secretary of Health and Human Services, the Department of Health and Human Services Office of the Inspector General, the Attorney General, and the Chairman of the Federal Trade Commission, shall publish a report reviewing any findings on the financial cost to the Federal Government from the abuse and exploitation of elders.